PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON


                                                              for
                                                                                              Nov 12, 2019
                                            Eastern District of Washington                        SEAN F. MCAVOY, CLERK




 U.S.A. vs.           Brisbois-Logie, Deshayna Rheann                     Docket No.         0980 1:19CR02042-SAB-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Jose Zepeda, SUPERVISORY U.S. PRETRIAL SERVICES OFFICER presenting an official report
upon the conduct of defendant Deshayna Rheann Brisbois-Logie, who was placed under pretrial release supervision by the
Honorable U.S. Magistrate Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 25th day of September
2019, under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Special Condition #5: Defendant shall participate in a program of GPS location monitoring. The defendant shall wear, at
all times, an electronic device under the supervision of the United States Probation/Pretrial Services Office. In the event
the defendant does not respond to location monitoring or cannot be found, the United States Probation/Pretrial Services
Office shall forthwith notify the Unites States Marshals Service, who shall immediately find, arrest and detain the defendant.
The defendant shall pay all or part of the cost of the program based upon ability to pay as determined by the United States
Probation/Pretrial Services Office.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #4: Deshayna Brisbois-Logie is alleged to have tested positive for marijuana on November 5, 2019.

On September 26, 2019, the conditions of pretrial release supervision were reviewed and signed by Ms. Brisbois-Logie. She
acknowledged an understanding of her conditions, which included standard condition number 9.

On November 6, 2019, the undersigned received a drug and alcohol assessment report from the Yakama Nation Tiinawit
Program indicating Ms. Brisbois-Logie submitted to a drug screen and tested positive for marijuana on November 5, 2019.
The report also noted the defendant admitted to smoking marijuana on November 4, 2019.

Violation #5: Deshayna Brisbois-Logie is alleged of being in violation of her location monitoring program by deviating from
her approved leave schedule on November 8, 2019. She was also 35 minutes late to return home from her authorized leave.

On September 26, 2019, the conditions of pretrial release supervision were reviewed and signed by Ms. Brisbois-Logie. She
acknowledged an understanding of her conditions, which included special condition number 5. On this same date, the
location monitoring program rules and expectations were also reviewed and signed by Ms. Brisbois-Logie acknowledging
her understanding of the program. On October 29, 2019, Ms. Brisbois-Logie reported to the probation office to discuss her
continued noncompliance with her location monitoring program, specifically deviating from her schedule. A second copy
of the location monitoring agreement was provided to her.

On November 8, 2019, a text message was received from Ms. Brisbois-Logie requesting permission to go to pick up her
children from school. This officer responded to her text message by calling Ms. Brisbois-Logie and authorizing her request.
She was also reminded to not deviate from her authorized leave schedule. Ms. Brisbois-Logie verbally acknowledged
understanding this directive. The undersigned later reviewed Ms. Brisbois-Logie's location monitoring global positioning
system (GPS) points through BI Total Access System which reflected the defendant deviated from her schedule by going
PS-8
Re: Brisbois-Logie, Deshayna Rheann
November 12, 2019
Page 2
to a residence on the corner of Harrah Drain Road and Marion Drain Road in Wapato, Washington. This location is
approximately 4 miles away from her authorized travel to Harrah Elementary School in Harrah, Washington. The
defendant's GPS locations also showed her traveling to a second unauthorized location South of Fort Road on Harrah Road
in Harrah. Ms. Brisbois-Logie did not obtain prior permission before visiting these locations.

During the authorized leave, Ms. Brisbois-Logie was also scheduled to travel to Merit Resource Services for urinalysis
testing with an expected return time of 4:30 p.m. Ms. Brisbois-Logie was 35 minutes late returning home.

Violation #6: Deshayna Brisbois-Logie is alleged of being in violation of her location monitoring program by leaving her
residence without permission on November 9, 2019.

On September 26, 2019, the conditions of pretrial release supervision were reviewed and signed by Ms. Brisbois-Logie. She
acknowledged an understanding of her conditions, which included special condition number 5. On this same date, the
location monitoring program rules and expectations were also reviewed and signed by Ms. Brisbois-Logie acknowledging
her understanding of the program. On October 29, 2019, Ms. Brisbois-Logie reported to the probation office to discuss her
continued noncompliance with her location monitoring program, specifically deviating from her schedule. A second copy
of the location monitoring agreement was provided to her.

On November 9, 2019, a time stamp showed that at 9:48 p.m. and 10 p.m. a text message was received from the defendant
indicating the pipes in her residence were broken and she needed to go to 310 Huli Circle, Wapato, Washington, to shower.
She stated she was still bleeding from a miscarriage and also indicated her children needed to be cleaned up as well. Ms.
Brisbois-Logie acknowledged this was not an emergency but did not want to smell her body odor.

On November 10, 2019, while reviewing Ms. Brisbois-Logie's location monitoring points in BI Total Access System, GPS
points showed Ms. Brisbois-Logie left her residence on November 9, 2019, at 10:15 p.m. and returned back to her residence
at 10:27 p.m. Ms. Brisbois-Logie left her residence without first obtaining permission.


       PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATIONS WITH VIOLATIONS
                            PREVIOUSLY REPORTED TO THE COURT

                                                                     I declare under the penalty of perjury that
                                                                     the foregoing is true and correct.
                                                                     Executed on:    November 12, 2019
                                                              by     s/Jose Zepeda
                                                                     Jose Zepeda
                                                                     Supervisory U.S. Pretrial Services Officer
PS-8
Re: Brisbois-Logie, Deshayna Rheann
November 12, 2019
Page 3

 THE COURT ORDERS

 [ ]    No Action
 [ ]    The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ X]   The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [X]    Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                     Signature of Judicial Officer
                                                                      11/12/2019
                                                                     Date
